IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,776



                   EX PARTE ROBERT ALLEN COOPER, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. CR-2008-531 IN THE 207TH DISTRICT COURT
                          FROM COMAL COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of assault causing

bodily injury on a family or household member enhanced by a prior assault conviction for family

violence and was sentenced to twenty years’ imprisonment. The Third Court of Appeals affirmed

the conviction and sentence in an unpublished opinion. Cooper v. State, No. 03-10-00353-CR (Tex.

App. – Austin del. Feb. 25, 2011).
                                                                                                      2

       Applicant contends he was denied the opportunity to file a petition for discretionary review

from the appellate court’s opinion through no fault of his own. The trial court has entered findings

of fact and recommends relief be granted. This recommendation is supported by the writ record

supplied to this Court. Relief is therefore granted. See Ex parte Riley, 193 S.W.3d 900, 902 (Tex.

Crim. App. 2006).

       Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review

of the judgment of the Third Court of Appeals in Cause No. 03-10-00353-CR that affirmed his

conviction in Case No. CR-2008-531 from the 207th Judicial District Court of Comal County.

Applicant shall file his petition for discretionary review with this Court within 30 days of the date

on which this Court’s mandate issues.



Delivered: April 25, 2012
Do not publish